Case: 21-1107   Document: 71    Page: 1   Filed: 06/01/2022




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

            TIGER LILY VENTURES LTD.,
                     Appellant

                           v.

     BARCLAYS CAPITAL INC., BARCLAYS PLC,
                Cross-Appellants
             ______________________

                  2021-1107, 2021-1228
                 ______________________

     Appeals from the United States Patent and Trademark
 Office, Trademark Trial and Appeal Board in Nos.
 91219477, 91219478, 91219549.
                 ______________________

                  Decided: June 1, 2022
                 ______________________

     ROBERT GARSON, Garson Segal Steinmetz Fladgate
 LLP, New York, NY, argued for appellant. Also repre-
 sented by KEVIN KEHRLI, JOHN R. LANE.

    ERIC J. SHIMANOFF, Cowan, Liebowitz & Latman, PC,
 New York, NY, argued for cross-appellants.
                ______________________

    Before LOURIE, BRYSON, and PROST, Circuit Judges.
 LOURIE, Circuit Judge.
Case: 21-1107     Document: 71     Page: 2      Filed: 06/01/2022




 2           TIGER LILY VENTURES LTD.   v. BARCLAYS CAPITAL INC.



     Tiger Lily Ventures Ltd. (“Tiger Lily”) appeals from the
 decision of the United States Patent and Trademark Office
 Trademark Trial and Appeal Board (“the Board”) sustain-
 ing two oppositions that Barclays Capital Inc. (“Barclays”)
 had filed against Tiger Lily’s applications for registration
 of the standard character mark “LEHMAN BROTHERS.”
 Barclays Capital Inc. v. Tiger Lily Ventures Ltd., Trade-
 mark L. Guide ¶ 63,767 (T.T.A.B. Sept. 30, 2020) J.A.
 30449–511 (“Board Decision”). Tiger Lily also appeals from
 the Board’s dismissal of its opposition to Barclays’ applica-
 tion for registration of the standard character mark
 “LEHMAN BROTHERS.” Id. For the reasons set forth be-
 low, we affirm.
                        BACKGROUND
         I. Factual Background and Procedural History
      Until 2008, Lehman Brothers 1 was one of the largest
 investment banks in the United States, with hundreds of
 billions of dollars in assets under management and more
 than 25,000 employees in offices worldwide. Lehman
 Brothers owned trademark rights in connection with its
 name, including a number of federal trademark registra-
 tions for the standard character mark LEHMAN
 BROTHERS.
     Immediately after Lehman Brothers filed for bank-
 ruptcy in 2008, it sold several of its businesses and other
 assets to Barclays for approximately $1.5 billion. As part


     1   We use the term “Lehman Brothers” to refer collec-
 tively to the company Lehman Brothers Holdings Inc.
 (“LBHI”), along with its current and former subsidiaries
 and affiliates (including, for example, LBHI’s brokerage
 subsidiary Lehman Brothers Inc.). In contrast, we use the
 capitalized term “LEHMAN BROTHERS” to refer to the
 standard character mark for which both parties in this ap-
 peal have sought registration.
Case: 21-1107    Document: 71       Page: 3    Filed: 06/01/2022




 TIGER LILY VENTURES LTD.   v. BARCLAYS CAPITAL INC.         3



 of that sale, Lehman Brothers assigned to Barclays all of
 its LEHMAN BROTHERS trademarks and accompanying
 goodwill. Shortly thereafter, Barclays granted Lehman
 Brothers a worldwide, non-exclusive license to use the
 LEHMAN BROTHERS trademarks in connection with
 Lehman Brothers’ retained and continuing businesses and
 operations. The term of the license was two years for use
 in connection with Lehman Brothers’ investment banking
 and capital markets businesses and perpetual for use in
 connection with other Lehman Brothers businesses and op-
 erations. Over the years that followed, however, Barclays
 allowed all of its acquired LEHMAN BROTHERS trade-
 mark registrations to expire.
      On March 6, 2013, Tiger Lily, a company with no cor-
 porate affiliation to Lehman Brothers or Barclays, filed Ap-
 plication No. 85/868,892 for registration of the standard
 character mark LEHMAN BROTHERS for beer and spir-
 its. A few months later, on October 2, 2013, Barclays filed
 Application No. 86/081,143 to register the standard char-
 acter mark LEHMAN BROTHERS for use in connection
 with various financial services. And not long after that, on
 June 2, 2014, Tiger Lily filed Application No. 86/298,069
 for registration of the same standard character LEHMAN
 BROTHERS mark for bar services and restaurant services.
      On November 24, 2014, Barclays filed Notices of Oppo-
 sition to Tiger Lily’s applications alleging, among other
 things, that Tiger Lily’s LEHMAN BROTHERS marks are
 likely to cause confusion with Barclays’ LEHMAN
 BROTHERS marks. Board Decision, slip op. at 4. Less
 than a week later, Tiger Lily filed a Notice of Opposition to
 Barclays’ application alleging, among other things, that
 Barclays lacked a bona fide intent to use the LEHMAN
 BROTHERS mark for which it was applying for registra-
 tion. Id. The Board consolidated the three oppositions into
 one proceeding. Id.
Case: 21-1107     Document: 71      Page: 4    Filed: 06/01/2022




 4          TIGER LILY VENTURES LTD.   v. BARCLAYS CAPITAL INC.



                      II. Board Decision
     The Board first addressed Barclays’ oppositions to
 Tiger Lily’s applications for registration. See id. at 26–58.
 Because all of Barclays’ registrations for LEHMAN
 BROTHERS and related marks had expired, the Board be-
 gan by considering whether Barclays had prior ownership
 of a common law trademark right, and particularly Tiger
 Lily’s argument that Barclays had abandoned its rights in
 the LEHMAN BROTHERS mark. Id. at 26. The Board
 found that Tiger Lily failed to show abandonment because
 LEHMAN BROTHERS continues to function as a mark for
 Barclays. Id. at 36. Because Tiger Lily’s earliest alleged
 use of the mark was the March 6, 2013 filing date of its
 earliest-filed application, which was long after Lehman
 Brothers began using the LEHMAN BROTHERS mark,
 the Board found that Barclays had shown prior use of the
 mark for purposes of its oppositions. Id. at 38.
     Having found that Barclays had priority of use, the
 Board proceeded to analyze the likelihood of confusion us-
 ing the factors set forth in In re E.I. du Pont de Nemours &
 Co., 476 F.2d 1357, 1361 (CCPA 1973) (“the DuPont fac-
 tors”). See Board Decision, slip op. at 38. After noting that
 Tiger Lily’s standard character LEHMAN BROTHERS
 marks are identical to Barclays’ standard character
 LEHMAN BROTHERS marks, id. at 39, the Board consid-
 ered the “similarity or dissimilarity and nature of the goods
 or services as described in [the] application or registration.”
 Id. at 40. The Board found:
     The goods and services identified in Tiger Lily’s ap-
     plications are beer and spirits, and bar services and
     restaurant services. Barclays’ services are various
     financial and investment related services. While
     the parties[’] goods and services are distinctly dif-
     ferent, goods and services need not be identical or
     even competitive in nature to support a finding of
     likelihood of confusion. Customers encountering
Case: 21-1107    Document: 71       Page: 5    Filed: 06/01/2022




 TIGER LILY VENTURES LTD.   v. BARCLAYS CAPITAL INC.         5



     Tiger Lily’s goods and services under the well-
     known LEHMAN BROTHERS mark would be
     likely to mistakenly assume that Tiger Lily’s goods
     are in some way related to Barclays.
 Id. at 40–41.
     In the context of its analysis, the Board considered ev-
 idence submitted by Barclays showing the use of its
 LEHMAN BROTHERS mark in connection with a diverse
 set of goods. For example, Barclays provided evidence of
 promotional materials distributed by Lehman Brothers (in-
 cluding whisky decanters, wine gift sets, wine books, wine
 carriers, and coasters), which the Board noted are still col-
 lected, sold, and traded by members of the consuming pub-
 lic. Id. at 42. Barclays also provided evidence of the
 prevalence of its LEHMAN BROTHERS mark in pop cul-
 ture, including movies, television shows, and music. Id.
 at 46–47. Relatedly, Barclays provided extensive evidence
 of well-known third-party marks that have been registered
 and used both in connection with financial services and in
 connection with alcoholic beverages, food, bar services, and
 restaurant services. See id. at 43–46 n.68.
     The Board noted that Tiger Lily did not dispute the leg-
 acy of Lehman Brothers, and specifically that Tiger Lily
 “admits that it seeks to draw a connection between its
 goods and services and the financial and investment busi-
 ness LEHMAN BROTHERS, and only filed its application
 when it believed that the LEHMAN BROTHERS mark was
 abandoned.” Id. at 48 (citing testimony from Tiger Lily’s
 director). Thus, the Board found, based on the evidence,
 “consumers would view Tiger Lily’s goods and services as
 the types of goods and services that owners of well-known
 marks, such as Barclays, could expand their product lines
 to cover.” Id.
     After completing its analysis of the likelihood of confu-
 sion, the Board turned to the three other grounds set forth
 in Barclays’ opposition, namely, false suggestion of a
Case: 21-1107    Document: 71      Page: 6    Filed: 06/01/2022




 6         TIGER LILY VENTURES LTD.   v. BARCLAYS CAPITAL INC.



 connection, dilution, and lack of bona fide intent. See id.
 at 52–58. The Board found that Barclays failed to prove
 the elements required for each of these claims. Id. For the
 false suggestion claim, the Board found a lack of evidence
 that Barclays had developed a public identity or persona as
 LEHMAN BROTHERS. Id. at 54. For the dilution claim,
 the Board found that Barclays failed to produce sufficient
 evidence regarding the extent of actual recognition of the
 LEHMAN BROTHERS mark and thus failed to show that
 the mark is still famous for dilution purposes. Id. at 56.
 And for the lack of bona fide intent claim, the Board cred-
 ited the unchallenged testimony of Tiger Lily’s director
 demonstrating that Tiger Lily intended to make commer-
 cial use of the LEHMAN BROTHERS mark. Id. at 57–58.
      Finally, the Board turned its attention to Tiger Lily’s
 opposition to Barclays’ application. Regarding Tiger Lily’s
 claim that Barclays lacked a bona fide intent to use the
 LEHMAN BROTHERS mark for the services identified in
 its application, the Board found that the totality of circum-
 stances—including Barclays’ ongoing business in the fi-
 nancial services industry under its other marks as well as
 active licenses involving the LEHMAN BROTHERS
 mark—provided sufficient evidence of a good faith inten-
 tion to eventually use the mark in a commercial sense. Id.
 at 60–61. Regarding Tiger Lily’s fraud claim, the Board
 found that Tiger Lily could not prevail because it was based
 on the alleged lack of bona fide intent (which the Board re-
 jected) and because Tiger Lily failed to provide clear evi-
 dence that Barclays made false statements in support of its
 application. Id. at 63. Regarding Tiger Lily’s likelihood of
 confusion claim, the Board found that Tiger Lily did not
 show priority of use of the LEHMAN BROTHERS mark.
 Id.
     In view of its findings, the Board sustained Barclays’
 oppositions on the grounds of likelihood of confusion but
 dismissed Barclays’ oppositions on the grounds of false sug-
 gestion of a connection, dilution, and lack of bona fide
Case: 21-1107    Document: 71       Page: 7    Filed: 06/01/2022




 TIGER LILY VENTURES LTD.   v. BARCLAYS CAPITAL INC.         7



 intent. Id. And the Board dismissed Tiger Lily’s opposition
 in its entirety. Id. Tiger Lily appealed. We have jurisdic-
 tion under 28 U.S.C. § 1295(a)(4)(B).
                         DISCUSSION
     On appeal, Tiger Lily raises a number of challenges
 against the Board’s decision. Regarding the Board’s deci-
 sions sustaining Barclays’ oppositions against Tiger Lily’s
 applications for registration, Tiger Lily primarily chal-
 lenges the Board’s decisions on two bases. First, Tiger Lily
 argues that the Board erred in its determination that Bar-
 clays did not abandon its rights in the LEHMAN
 BROTHERS mark and, relatedly, that the Board erred in
 finding that Barclays established priority with respect to
 the LEHMAN BROTHERS mark. And second, Tiger Lily
 argues that the Board erred in finding that its proposed
 mark for beer and spirits and its proposed mark for bar
 services and restaurant services would cause a likelihood
 of confusion with Barclays’ LEHMAN BROTHERS mark. 2


     2    There was some confusion during the oral argu-
 ment regarding the Board’s statement that Tiger Lily ad-
 mitted that “[i]ts proposed services in Application No.
 Serial No. 86298069,” namely bar services and restaurant
 services, “are services that consumers would perceive as
 being related to, similar to or an extension of the goods and
 services that have been, could be and are used, offered in
 connection or associated by consumers with [Barclays’]
 LEHMAN Marks, including the mark LEHMAN
 BROTHERS.” Board Decision, slip op. at 6 (fourth bullet
 point); Oral Arg. at 8:05–9:00, 12:21–12:43, 29:30–29:45,
 https://oralarguments.cafc.uscourts.gov/default.aspx?fl=21
 -1107_04052022.mp3. The confusion stems from the fact
 that Tiger Lily filed two answers prior to the consolidation
 of the oppositions into one proceeding. See J.A. 205–18;
 J.A. 219–32. As the source for the supposed admission, the
 Board cited “paragraph 47” in Tiger Lily’s answer in
Case: 21-1107    Document: 71      Page: 8    Filed: 06/01/2022




 8         TIGER LILY VENTURES LTD.   v. BARCLAYS CAPITAL INC.



 Regarding the Board’s dismissal of Tiger Lily’s own oppo-
 sition to Barclays’ application for registration, Tiger Lily
 argues that the Board erred in finding that Barclays had
 bona fide intent to use the LEHMAN BROTHERS mark in
 commerce. Finally, as a general challenge to the proceed-
 ings below, Tiger Lily contends that the Board erred by fail-
 ing to strike certain testimony from Barclays’ witnesses.
     We review the Board’s legal conclusions de novo and its
 factual findings for substantial evidence. Cai v. Diamond
 Hong, Inc., 901 F.3d 1367, 1371 (Fed. Cir. 2018) (citing In
 re N.C. Lottery, 866 F.3d 1363, 1366 (Fed. Cir. 2017)).
 “Substantial evidence is ‘such relevant evidence as a rea-
 sonable mind would accept as adequate to support a con-
 clusion.’” Stone Lion Capital Partners, L.P. v. Lion Capital
 LLP, 746 F.3d 1317, 1321 (Fed. Cir. 2014) (quoting Consol.
 Edison Co. of N.Y. v. N.L.R.B., 305 U.S. 197, 229 (1938)).
 We review the Board’s evidentiary rulings for abuse of dis-
 cretion. Chen v. Bouchard, 347 F.3d 1299, 1307 (Fed. Cir.
 2003). With these standards in mind, we address each of
 Tiger Lily’s challenges in turn.




 Opposition No. 91219477, in which Tiger Lily stated that it
 “admits the allegations contained in Paragraph 47 of the
 Consolidated Notice of Opposition.” J.A. 199. But the rel-
 evant allegation by Barclays appeared in Paragraph 47 of
 its Notice of Opposition in Opposition No. 91219478, see
 J.A. 103, in response to which Tiger Lily stated that it “de-
 nies the allegations contained in Paragraph 47 of the No-
 tice of Opposition as they are both errant and
 preposterous.” J.A. 215. Accordingly, we attribute no sub-
 stantive significance to any alleged admission on this
 point, and we consider the likelihood of confusion on the
 merits.
Case: 21-1107    Document: 71       Page: 9    Filed: 06/01/2022




 TIGER LILY VENTURES LTD.   v. BARCLAYS CAPITAL INC.         9



                                I
      We first consider Tiger Lily’s challenge that the Board
 erred in its determinations regarding abandonment and
 priority. Under the Lanham Act, a party may file an oppo-
 sition on the basis of “a mark or trade name previously
 used in the United States by another and not abandoned.”
 15 U.S.C. § 1052(d). Abandonment of a trademark is a
 question of fact, which we review for substantial evidence.
 On-Line Careline, Inc. v. Am. Online, Inc., 229 F.3d 1080,
 1087 (Fed. Cir. 2000).
     A trademark is considered “abandoned” if its “use has
 been discontinued with intent not to resume such use.” 15
 U.S.C. § 1127. There are two elements to a claim for aban-
 donment: (1) nonuse; and (2) intent not to resume use. See
 Jack Wolfskin Ausrustung Fur Draussen GmbH & Co.
 KGaA v. New Millennium Sports, S.L.U., 797 F.3d 1363,
 1368 (Fed. Cir. 2015) (citing J. Thomas McCarthy, 3
 McCarthy on Trademarks and Unfair Competition § 17:26
 (4th ed. 2015)). Regarding the “nonuse” element, our case
 law suggests that even limited use can be sufficient to
 avoid a finding that use of a mark has been “discontinued”
 under the statute. See, e.g., Person’s Co. v. Christman, 900
 F.2d 1565, 1571 (Fed. Cir. 1990) (“Although sales by
 Christman and his corporation Team Concepts, Ltd. were
 often intermittent and the inventory of the corporation re-
 mained small, such circumstances do not necessarily imply
 abandonment. There is also no rule of law that the owner
 of a trademark must reach a particular level of success,
 measured either by the size of the market or by its own
 level of sales, to avoid abandoning a mark.” (citing Wallpa-
 per Mfrs., Ltd. v. Crown Wallcovering Corp., 680 F.2d 755,
 759 (CCPA 1982))).
     According to Tiger Lily, the evidence shows that Bar-
 clays abandoned its mark by allowing its registrations to
 expire and affirmatively disavowing its association with
 Lehman Brothers across all of Barclays’ businesses. Tiger
Case: 21-1107     Document: 71      Page: 10     Filed: 06/01/2022




 10          TIGER LILY VENTURES LTD.   v. BARCLAYS CAPITAL INC.



 Lily insists that the Board erred by placing undue empha-
 sis on Lehman Brothers’ actions in winding up its business
 during bankruptcy and by drawing impermissible and un-
 reasonable inferences based on a license to Bloomberg LP
 that fails to identify any specific mark in the agreement.
      Barclays responds that Lehman Brothers has continu-
 ously used the mark in connection with numerous public-
 facing financial and business transactions since it licensed
 the use of the LEHMAN BROTHERS mark from Barclays
 immediately after the asset sale in 2008. For example, un-
 der its license from Barclays, Lehman Brothers has used
 the LEHMAN BROTHERS mark in signage, email signa-
 tures, web addresses, reports, correspondence, business
 cards, and corporate and regulatory filings. Barclays also
 contends that Barclays itself has used the mark in connec-
 tion with its own financial services, including legacy
 LEHMAN BROTHERS research materials. Barclays ar-
 gues that the ongoing bankruptcy proceedings of individual
 Lehman Brothers affiliates, which will conclude on unspec-
 ified dates in the future, do not negate the dispositive fact
 that Lehman Brothers continues to use the LEHMAN
 BROTHERS mark in connection with financial transac-
 tions just as it has always done. And regarding the Bloom-
 berg LP license, Barclays contends that, at a minimum, it
 disproves any notion that Barclays intends not to resume
 use of trademarks it acquired from Lehman Brothers.
     We agree with Barclays that substantial evidence sup-
 ports the Board’s conclusion that there has been no aban-
 donment of the LEHMAN BROTHERS mark. The decisive
 factor is Tiger Lily’s apparent acknowledgment that the
 LEHMAN BROTHERS mark has been used continuously
 in the course of winding up the affairs of at least one Leh-
 man Brothers affiliated company. See, e.g., Appellant Br.
 at 20–21. As Barclays argued:
      When Lehman Brothers filed for bankruptcy in
      2008, it was left with hundreds of billions of dollars’
Case: 21-1107    Document: 71      Page: 11    Filed: 06/01/2022




 TIGER LILY VENTURES LTD.   v. BARCLAYS CAPITAL INC.         11



     worth of assets. Since that time, it has basically
     been acting as an asset manager. Investing in,
     maintaining, [and] selling its vast portfolio of com-
     mercial real estate, securities, [and] derivative
     swaps. All of this has been a service provided for
     the benefit of the creditors of Lehman Brothers.
 Oral Arg. at 13:29–13:58. By admitting that Lehman
 Brothers has continued to use the LEHMAN BROTHERS
 mark in at least this context, which is similar in nature to
 the context in which Lehman Brothers used the mark for
 decades, Tiger Lily essentially concedes that it cannot
 prove the “nonuse” element of its claim that the LEHMAN
 BROTHERS mark was abandoned under 15 U.S.C. § 1127.
     Tiger Lily attempts to focus on the fact that the bank-
 ruptcy proceedings will eventually end and that Lehman
 Brothers is involved in the type of bankruptcy from which
 it will not emerge as a continuing enterprise. See, e.g., Oral
 Arg. at 3:39–4:22. But we are unpersuaded that these facts
 are material to the issue at hand. Regardless whether Leh-
 man Brothers will cease to exist after the bankruptcy con-
 cludes, it is not disputed that the bankruptcy has not yet
 concluded, and the record lacks clear evidence as to when
 any such conclusion is expected. Thus, any evidence about
 Lehman Brothers’ intentions after the conclusion of the
 bankruptcy proceedings relates only to the second element
 of Tiger Lily’s abandonment claim—i.e., whether Barclays
 intends not to resume use of the LEHMAN BROTHERS
 mark. As discussed above, Tiger Lily has failed to show
 that use of the mark has yet been discontinued, and indeed
 Tiger Lily appears to concede that it has not. Evidence re-
 lating to the second element, post-bankruptcy use, is thus
 irrelevant.
     Additionally, separate from Lehman Brothers’ use of
 the mark, the evidence shows that Barclays itself has con-
 tinued to use the LEHMAN BROTHERS mark. See, e.g.,
 J.A. 18152, 18160–62 (declaration of a Barclays’ Vice
Case: 21-1107   Document: 71      Page: 12    Filed: 06/01/2022




 12        TIGER LILY VENTURES LTD.   v. BARCLAYS CAPITAL INC.



 President that Barclays maintains a Lehman Brothers
 website, offers legacy LEHMAN BROTHERS research ma-
 terials, uses Lehman Brothers’ Market Participant Identi-
 fier code, and maintains worldwide LEHMAN BROTHERS
 domain name and trademark registrations).               We
 acknowledge that Barclays’ use of the mark has not been
 extensive, and it is possible that Barclays cannot quantify
 any financial success that may be specifically attributable
 to its offering of legacy Lehman Brothers market research
 materials. But under the law, Barclays’ continued use of
 the mark, even if limited, is sufficient to avoid a finding
 that the mark has been abandoned. See Person’s, 900 F.2d
 at 1571.
     Tiger Lily acknowledges that the issues of priority and
 abandonment “are the obverse and reverse of the same
 coin” in this case. See Appellant Br. at 23. Accordingly,
 because we find that substantial evidence supports the
 Board’s finding that Barclays has not abandoned its rights
 in the LEHMAN BROTHERS mark, we also find for the
 same reasons that the Board did not err in concluding that
 Barclays had priority with respect to the standard charac-
 ter LEHMAN BROTHERS mark for purposes of filing its
 oppositions.
                             II
      We next turn to Tiger Lily’s challenge that the Board
 erred in finding a likelihood of confusion between the par-
 ties’ marks. Tiger Lily contends that the Board made a
 number of errors in analyzing and weighing the DuPont
 factors. First, Tiger Lily argues that the Board failed to
 give proper weight to the lack of actual confusion. Second,
 with respect to the similarity between the goods and ser-
 vices of the parties, Tiger Lily argues that the Board made
 an unsupported inference that consumers would assume
 Barclays expanded its product lines into new types of goods
 and services. And third, Tiger Lily contends that the Board
Case: 21-1107    Document: 71      Page: 13    Filed: 06/01/2022




 TIGER LILY VENTURES LTD.   v. BARCLAYS CAPITAL INC.       13



 improperly equated the distribution of promotional items
 with an expansion of product lines.
      Barclays responds that the Board’s DuPont factor anal-
 ysis is supported by substantial evidence. Barclays notes
 that the LEHMAN BROTHERS mark is a famous mark
 that is entitled to broad protection. Barclays emphasizes
 that, far from avoiding confusion, Tiger Lily has actually
 attempted to capitalize on a likelihood of confusion by tar-
 geting its goods and services to consumers familiar with
 the LEHMAN BROTHERS mark. Moreover, Barclays ar-
 gues that, regardless whether promotional items bearing
 the LEHMAN BROTHERS mark are evidence of expand-
 ing product lines, they demonstrate that the mark has, in
 fact, been used in connection with a broad range of goods,
 including several relating to alcohol and beverages, which
 makes it more likely that consumers will mistakenly con-
 fuse Tiger Lily’s goods and services with those distributed
 by Lehman Brothers and Barclays. And Barclays contends
 that the issue of actual confusion is immaterial because
 Tiger Lily filed only intent to use applications and has pro-
 vided no details regarding the scope of its commercial ac-
 tivity.
      Under § 2(d) of the Lanham Act, a mark may be refused
 registration on the principal register if it is “likely, when
 used on or in connection with the goods of the applicant, to
 cause confusion” with another registered mark. 15 U.S.C.
 § 1052(d). Likelihood of confusion is a legal determination
 based on underlying findings of fact relating to the DuPont
 factors. See In re Chatam Int’l, Inc., 380 F.3d 1340, 1342
 (Fed. Cir. 2004) (citing On-Line Careline, 229 F.3d at
 1084); see also E.I. du Pont, 476 F.2d at 1361. “Not all of
 the DuPont factors are necessarily ‘relevant or of equal
 weight in a given case, and any one of the factors may con-
 trol a particular case.’” Citigroup Inc. v. Capital City Bank
 Grp., Inc., 637 F.3d 1344, 1355 (Fed. Cir. 2011) (quoting In
 re Majestic Distilling Co., 315 F.3d 1311, 1315 (Fed. Cir.
 2003)). Only the DuPont factors “of significance to the
Case: 21-1107    Document: 71     Page: 14    Filed: 06/01/2022




 14        TIGER LILY VENTURES LTD.   v. BARCLAYS CAPITAL INC.



 particular mark need be considered” in the likelihood of
 confusion analysis. In re Mighty Leaf Tea, 601 F.3d 1342,
 1346 (Fed. Cir. 2010).
     “We review the Board’s factual findings on each rele-
 vant DuPont factor for substantial evidence, but we review
 the Board’s weighing of the DuPont factors de novo.” Quik-
 Trip West, Inc. v. Weigel Stores, Inc., 984 F.3d 1031, 1034
 (Fed. Cir. 2021). Under this standard of review, we agree
 with Barclays that the Board’s analysis of the DuPont fac-
 tors was supported by substantial evidence, and its overall
 conclusion regarding likelihood of confusion in view of
 those factors was correct.
     Regarding the first DuPont factor—similarity of the
 marks—Tiger Lily does not dispute the Board’s finding
 that the marks are identical. See Appellant Br. at 28–32.
 Thus, this factor weighs heavily in favor of a likelihood of
 confusion because identicality of the marks is likely to lead
 to the assumption that there is a common source for the
 parties’ goods and services. See Board Decision, slip op. at
 39 (citing In re i.am.symbolic, 66 F.3d 1315 (Fed. Cir.
 2017); In re Majestic Distilling Co., Inc., 315 F.3d 1311
 (Fed. Cir. 2003); In re Shell Oil Co., 992 F.2d 1204 (Fed.
 Cir. 1993); In re Martin’s Famous Pastry Shoppe, Inc., 748
 F.2d 1565 (Fed. Cir. 1984)).
      Turning to Tiger Lily’s arguments concerning the sim-
 ilarity of the goods and services, Tiger Lily emphasizes ab-
 stract distinctions between whisky on the one hand and
 financial services on the other. For example, Tiger Lily as-
 serts that the consuming public would not assume that the
 Lehman Brothers company began “selling whisky commer-
 cially or open[ed] up a bar or a restaurant,” see Appellant
 Br. at 30. But that assertion, while likely true, is also ir-
 relevant; the relevant inquiry considers “if the respective
 products are related in some manner and/or if the circum-
 stances surrounding their marketing are such that they
 could give rise to the mistaken belief that they emanate
Case: 21-1107    Document: 71      Page: 15    Filed: 06/01/2022




 TIGER LILY VENTURES LTD.   v. BARCLAYS CAPITAL INC.        15



 from the same source.” Coach Servs., Inc. v. Triumph
 Learning LLC, 668 F.3d 1356, 1369 (Fed. Cir. 2012) (quot-
 ing 7-Eleven, Inc. v. Wechsler, 83 U.S.P.Q.2d 1715, 1724
 (T.T.A.B. 2007). 3 In short, Tiger Lily’s arguments ignore
 the context-specific realities of the consumer markets in
 which the parties’ goods and services are offered.
      Barclays is correct that in modern consumer markets
 commercial trademarks are often licensed for use on prod-
 ucts that may differ from the original source of the trade-
 mark. See, e.g., L.C. Licensing Inc. v. Berman, 86
 U.S.P.Q.2d 1883, 1889 (T.T.A.B. 2008) (“It is common
 knowledge, and a fact of which we can take judicial notice,
 that the licensing of commercial trademarks on ‘collateral
 products’ has become a part of everyday life.”). In this re-
 gard, the Board relied on Barclays’ extensive evidence
 showing examples of companies that have promoted finan-
 cial services through use of their trademarks in connection



     3   As cited by the parties, the Board’s case law has
 framed the relevant legal test in instances when the marks
 are identical as requiring a “viable relationship” between
 the goods and services. See, e.g., In re Thor Tech Inc., 90
 U.S.P.Q.2d 1634, 1636 (T.T.A.B. 2009); In re Opus One Inc.,
 60 U.S.P.Q.2d 1812, 1815 (T.T.A.B. 2001); In re Concordia
 International Forwarding Corp., 222 U.S.P.Q. 355
 (T.T.A.B. 1983). This court has never expressly endorsed
 the “viable relationship” test, but the Board’s decisions
 generally cite this court’s holding that “even when goods or
 services are not competitive or intrinsically related, the use
 of identical marks can lead to the assumption that there is
 a common source.” Shell Oil, 992 F.2d at 1207. Recently,
 in Micro Mobio Corp. v. General Motors, LLC, No. 2021-
 1591, 2021 WL 4735312, at *3 (Fed. Cir. Oct. 12, 2021)
 (nonprecedential), we concluded that, regardless whether
 the term “viable relationship” is used, the legal test re-
 mains the same.
Case: 21-1107    Document: 71      Page: 16    Filed: 06/01/2022




 16         TIGER LILY VENTURES LTD.   v. BARCLAYS CAPITAL INC.



 with alcohol, food, and beverages. See, e.g., Board Decision,
 slip op. at 43–46 n.68. And the evidence demonstrates that,
 in marketing its own banking products and services, Leh-
 man Brothers used its LEHMAN BROTHERS mark in con-
 nection with products that are related to whisky and
 alcoholic beverages. See, e.g., J.A. 17664 (Lehman Broth-
 ers Whisky Decanter), J.A. 17696 (Lehman Brothers Bev-
 erage Cooler).
     As a legal principle, because the LEHMAN
 BROTHERS mark has achieved a high degree of fame, it is
 afforded a broad scope of protection. See Bose Corp. v. QSC
 Audio Prods., Inc., 293 F.3d 1367, 1371 (Fed. Cir. 2002); see
 also Kenner Parker Toys Inc. v. Rose Art Indus. Inc., 963
 F.2d 350, 353 (Fed. Cir. 1992) (“[A] mark with extensive
 public recognition and renown deserves and receives more
 legal protection than an obscure or weak mark.”). Our
 precedent makes clear that a famous mark “casts a long
 shadow which competitors must avoid.” Kenner Parker
 Toys, 963 F.2d at 353 (citing Nina Ricci, S.A.R.L. v. E.T.F.
 Enters., Inc., 889 F.2d 1070, 1074 (Fed. Cir. 1989)). In this
 case, it may very well be true that Tiger Lily is not actively
 “confusing” consumers into believing that Lehman Broth-
 ers or Barclays is selling whisky. See, e.g., Oral Arg. 9:12–
 9:20 (Tiger Lily arguing that there is no “deception” and
 that there are no “consumers that stand to be confused”).
 But the evidence shows that, by referencing the Lehman
 Brothers history in its marketing materials and by copying
 Lehman Brothers’ logo, Tiger Lily is seeking to take ad-
 vantage of the widespread consumer recognition of Bar-
 clays’ LEHMAN BROTHERS mark. Tiger Lily attempts to
 draw a distinction between “consumer recognition” as com-
 pared with “goodwill,” and argues that it is actually trying
 to trade on the “bad will” associated with the LEHMAN
 BROTHERS mark. See Oral Arg. at 9:54–9:59; 11:01–
 11:15. But we find no legal support for these subtle distinc-
 tions, and we thus find that Tiger Lily’s attempts to
Case: 21-1107    Document: 71        Page: 17   Filed: 06/01/2022




 TIGER LILY VENTURES LTD.   v. BARCLAYS CAPITAL INC.        17



 capitalize on the fame of the LEHMAN BROTHERS mark
 weighs in favor of finding a likelihood of confusion.
      We also agree with Barclays that Tiger Lily is placing
 undue emphasis on a supposed lack of actual confusion.
 Tiger Lily’s evidence on this point appears to consist of two
 vague unsupported paragraphs in a declaration from a sin-
 gle witness who generally asserted that the whisky has
 been selling since early 2016 in the United Kingdom and
 the United States without providing details to demonstrate
 the scope of the sales activity. See J.A. 25580. The mere
 fact that Tiger Lily’s whisky customers have not affirma-
 tively said that they are confused by “ask[ing] for a banking
 product or service” or “indicat[ing] that they felt deceived,”
 see id., does not prove that customers have not in fact been
 confused about whether the whisky is affiliated with Leh-
 man Brothers; the “absence of evidence is not always evi-
 dence of absence.” See, e.g., Int’l Ass’n of Machinists &
 Aero. Workers, Local Lodge 964 v. BF Goodrich Aero. Aero-
 structures Grp., 387 F.3d 1046, 1055 (9th Cir. 2004).
     In sum, the Board’s findings with respect to the rele-
 vant DuPont factors were supported by substantial evi-
 dence in the record, and we need not consider additional
 DuPont factors that have no relevance to the marks at is-
 sue in this case. See Mighty Leaf Tea, 601 F.3d at 1346.
 Moreover, Tiger Lily’s attempt to benefit from the fame of
 the LEHMAN BROTHERS mark “plays a ‘dominant role in
 the process of balancing the DuPont factors.’” See Bose, 293
 F.3d at 1371 (quoting Recot, Inc. v. Becton, 214 F.3d 1322,
 1327 (Fed. Cir. 2000)). Thus, we agree with the Board’s
 legal conclusion that, in view of the DuPont factors, there
 would be a likelihood of confusion.
                               III
      Next, we turn to Tiger Lily’s argument that the Board
 erred in finding that Barclays had a bona fide intent to use
 its LEHMAN BROTHERS mark commercially. Relying on
 the same evidence that it did for abandonment, Tiger Lily
Case: 21-1107    Document: 71     Page: 18    Filed: 06/01/2022




 18        TIGER LILY VENTURES LTD.   v. BARCLAYS CAPITAL INC.



 insists that Barclays’ actions in publicly distancing itself
 from the LEHMAN BROTHERS mark over the course of a
 decade of nonuse demonstrate an intent not to use the
 mark. Under these circumstances, Tiger Lily contends,
 Barclays’ capacity to use the LEHMAN BROTHERS mark
 is insufficient to demonstrate a bona fide intent to use it.
     Barclays responds that its capacity to provide the fi-
 nancial services listed in its application, in combination
 with its longstanding and widespread offering of those ser-
 vices in connection with other marks it owns, is substantial
 evidence to support the Board’s finding that it did not lack
 bona fide intent. Barclays also points to the same evidence
 that supported its argument that the mark was not aban-
 doned, namely, its licensing of the mark and its continued
 use of the mark.
     Under Lanham Act § 1(b), an applicant seeking to reg-
 ister a mark on an intent to use basis must have a bona
 fide intent to use the mark in commerce at the time of fil-
 ing, measured by an objective standard. See 15 U.S.C.
 § 1051(b); M.Z. Berger & Co. v. Swatch AG, 787 F.3d 1368,
 1377 (Fed. Cir. 2015). The Board considers whether an ap-
 plicant had a bona fide intent to use the mark in commerce
 based on objective evidence of intent, “on a case-by-case ba-
 sis considering the totality of the circumstances.” M.Z.
 Berger, 787 F.3d at 1376; see also Boston Red Sox Baseball
 Club LP v. Sherman, 88 U.S.P.Q.2d 1581 (T.T.A.B. 2008);
 Lane Ltd. v. Jackson Int’l Trading Co., 33 U.S.P.Q.2d 1351,
 1355 (T.T.A.B. 1994). Bona fide intent is an issue of fact,
 which we review for substantial evidence. M.Z. Berger, 787
 F.3d at 1376–77.
     In this case, we agree with Barclays that substantial
 evidence supports the Board’s finding regarding Barclays’
 bona fide intent. Under our case law, “the evidentiary bar
 is not high,” and the circumstances must simply indicate
 “that the applicant’s intent to use the mark was firm and
 not merely intent to reserve a right in the mark.” Id. at
Case: 21-1107    Document: 71      Page: 19     Filed: 06/01/2022




 TIGER LILY VENTURES LTD.   v. BARCLAYS CAPITAL INC.         19



 1376. The Board relied on Barclays’ clearly demonstrated
 capability of using the LEHMAN BROTHERS mark, com-
 bined with “the existence of a successful ongoing concern
 such as Barclays has in the United States albeit under its
 other marks,” as evidence that Barclays had a bona fide
 intent to use the mark. Board Decision, slip op. at 59–60.
 The Board pointed to the testimony of Barclays’ witness,
 who testified regarding Barclays’ longstanding engage-
 ment in the type of financial services identified in its appli-
 cation.    Id. at 60 (citing testimony from Alexander
 Greenberg). And the Board also pointed to the licenses to
 Lehman Brothers and Bloomberg LP as further evidence of
 a “good faith intention to eventually use the mark in a com-
 mercial sense.” Id.
     Tiger Lily insists that Barclays has provided only a
 “mere statement of subjective intent,” which under the
 Board’s case law is insufficient to establish a bona fide in-
 tent. See Appellant Br. at 25 (citing Lane, 33 U.S.P.Q.2d
 at 1356). To support that position, Tiger Lily argues that
 Barclays’ witness did not know details about a specific in-
 tent to use the mark in connection with a specific set of ser-
 vices. See id. at 26. But such evidence is not required to
 meet the evidentiary threshold, nor did the Board rely on
 Barclays’ witness’s testimony regarding any such specifics.
      As noted above, the evidence demonstrates that Leh-
 man Brothers and Barclays have continued to use the
 LEHMAN BROTHERS mark since 2008. And it is not dis-
 puted that Barclays currently offers, and has the capacity
 to continue to offer, the goods and services identified in its
 application for registration, nor is it disputed that those are
 precisely the types of goods and services with which the
 LEHMAN BROTHERS mark has been associated in the
 past. Under the totality of the circumstances in this case,
 the Board’s finding that Tiger Lily failed to show a lack of
 bona fide intent by Barclays to use the LEHMAN
 BROTHERS mark commercially is supported by substan-
 tial evidence.
Case: 21-1107    Document: 71       Page: 20    Filed: 06/01/2022




 20         TIGER LILY VENTURES LTD.   v. BARCLAYS CAPITAL INC.



                               IV
     Tiger Lily’s final challenge is based on the Board’s
 treatment of certain testimony provided by Barclays’ wit-
 nesses. Specifically, Tiger Lily argues that the Board erred
 by failing to strike testimony from lawyer witnesses and
 that the Board afforded such testimony improper weight.
 Barclays responds that the Board did not abuse its discre-
 tion in considering and affording proper weight to any of
 the testimony.
     We review the Board’s evidentiary rulings for abuse of
 discretion, and we overturn them “only if they: (1) were
 clearly unreasonable, arbitrary, or fanciful; (2) were based
 on [] erroneous conclusion of law; (3) rest on clearly errone-
 ous findings of fact; or (4) follow from a record that contains
 no evidence on which the Board could rationally base its
 decision.” Crash Dummy Movie, LLC v. Mattel, Inc., 601
 F.3d 1387, 1390–91 (Fed. Cir. 2010) (citing Chen, 347 F.3d
 at 1307). Decisions about credibility of witnesses and
 weight of evidence are committed to the sound discretion of
 the Board as the trier of fact. See Inwood Labs., Inc. v. Ives
 Labs., Inc., 456 U.S. 844, 856 (1982) (“Determining the
 weight and credibility of the evidence is the special prov-
 ince of the trier of fact.”); see also Shoes by Firebug LLC v.
 Stride Rite Children’s Grp., LLC, 962 F.3d 1362, 1371 (Fed.
 Cir. 2020) (“[I]t is not for us to second-guess the [Patent
 Trial and Appeal] Board’s assessment of the evidence.”
 (quoting Velander v. Garner, 348 F.3d 1359, 1378 (Fed. Cir.
 2003))); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed.
 Cir. 2007) (“[T]he Board [of Veterans’ Appeals] retains dis-
 cretion to make credibility determinations and otherwise
 weigh the evidence submitted, including lay evidence.” (cit-
 ing Buchanan v. Nicholson, 451 F.3d 1331, 1336–37 (Fed.
 Cir. 2006))).
     Here, Tiger Lily objected to Barclays’ submission of cer-
 tain testimonial evidence, and the Board stated that it
 “carefully reviewed all of the testimony depositions” and
Case: 21-1107    Document: 71      Page: 21    Filed: 06/01/2022




 TIGER LILY VENTURES LTD.   v. BARCLAYS CAPITAL INC.        21



 considered them in view of the objections. Board Decision,
 slip op. at 15–16. On appeal, Tiger Lily simply repeats the
 allegations that it made at the Board—namely, that the
 testimony was based on hearsay, speculation, and wishful
 thinking, and that privilege was improperly asserted. But
 Tiger Lily’s vague assertions lead only to the conclusion
 that Tiger Lily disagrees with the Board’s rulings on the
 evidentiary issues and the weighing of the evidence. Tiger
 Lily offers no basis to conclude that the Board abused its
 discretion.
                               V
     Before concluding, we note that Barclays filed a cross-
 appeal purporting to challenge the Board’s dismissal of its
 alternative grounds for opposing Tiger Lily’s marks,
 namely, false suggestion of connection, dilution, and lack
 of bona fide intent. Tiger Lily argues that, because Bar-
 clays ultimately prevailed in its oppositions at the Board,
 Barclays’ cross-appeal is improper under Federal Circuit
 Rule 28.1 and this court’s decision in Bailey v. Dart Con-
 tainer Corp. of Mich., 292 F.3d 1360 (Fed. Cir. 2002). We
 agree with Tiger Lily.
     Barclays responds that its cross-appeal is proper under
 our precedent in Real Foods Pty Ltd. v. Frito-Lay N. Am.,
 Inc., 906 F.3d 965, 980 (Fed. Cir. 2018). In that case, Frito-
 Lay had opposed registration of Real Foods’ applied-for
 marks on two separate grounds. First, Frito-Lay chal-
 lenged that the marks were merely descriptive and had not
 acquired distinctiveness, which the Board sustained. Id. at
 971. And second, Frito-Lay challenged that the marks
 were generic, which the Board dismissed. Id. Real Foods
 appealed from the Board’s decision on lack of distinctive-
 ness, and Frito-Lay cross-appealed on the issue of generic-
 ness. Id. This court specifically considered whether Frito-
 Lay’s cross-appeal was proper, finding that:
     Frito-Lay has standing to challenge the [Board]’s
     finding of non-genericness because Frito-Lay is
Case: 21-1107    Document: 71      Page: 22    Filed: 06/01/2022




 22         TIGER LILY VENTURES LTD.   v. BARCLAYS CAPITAL INC.



      adversely affected by registrability on the supple-
      mental register of a descriptive term that has not
      acquired secondary meaning and therefore may
      eventually become eligible for registration on the
      principal register, while a generic term cannot.
 Id. at 980 n.8. Thus, the court found that because the dis-
 missed genericness claim would have resulted in a broader
 preclusion than the sustained lack of distinctiveness claim,
 Frito-Lay’s cross-appeal on the genericness issue sought to
 expand its rights and was proper.
      The instant case is distinguishable from Frito-Lay.
 Here, Barclays presented four distinct grounds for oppos-
 ing Tiger Lily’s marks, but each ground asks for the same
 result—that the Board refuse registration of Tiger Lily’s
 marks. Said differently, if Barclays prevails on any of its
 other three grounds, the result will be exactly the same as
 it currently stands. Accordingly, because under Federal
 Circuit Rule 28.1 Barclays cannot appeal from a judgment
 in which it prevailed, Barclays’ cross-appeal on the issues
 of false suggestion, dilution, and lack of bona fide intent is
 improper.
     Notwithstanding the impropriety of Barclays’ cross-ap-
 peal, we may consider Barclays’ arguments as alternative
 grounds for affirmance. See Droplets, Inc. v. E*TRADE
 Bank, 887 F.3d 1309, 1322 (Fed. Cir. 2018). However, be-
 cause we affirm the Board’s decision with respect to likeli-
 hood of confusion, we need not reach any alternative
 grounds for affirmance.
                         CONCLUSION
     We have considered Tiger Lily’s remaining arguments
 but we find them unpersuasive. Accordingly, for the rea-
 sons set forth, we affirm the Board’s decision with respect
 to all aspects of Tiger Lily’s appeal, and we dismiss Bar-
 clays’ cross-appeal.
      AFFIRMED-IN-PART, DISMISSED-IN-PART
Case: 21-1107   Document: 71       Page: 23    Filed: 06/01/2022




 TIGER LILY VENTURES LTD.   v. BARCLAYS CAPITAL INC.       23



                             COSTS
 No costs.